Citation Nr: 0600805	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from August 1966 to May 
1968, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


REMAND

In a separate decision issued on this date, the Board has 
vacated its June 2005 denial of the appeal.  Accordingly, the 
Board will now address the appeal on a de novo basis.

The veteran submitted a letter from his private physician, 
S.G.C., M.D., in June 2005.  That letter indicates treatment 
of the veteran for PCT as early as 1991 or 1981 (both dates 
are stated).  S.G.C. included an opinion that the veteran's 
PCT likely existed at the time of discharge from the armed 
service, "however I can't be 100% sure."  While this 
opinion is supportive of the veteran's claim, the Board has 
determined that it is not adequate for adjudication purposes 
because the physician did not adequately support his opinion.  
Accordingly, the Board has concluded that the veteran should 
be afforded an appropriate VA examination to determine the 
etiology of the PCT.

In this regard, the Board notes that an examination or 
opinion is necessary if the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and establishes that the veteran suffered an 
injury or disease in service, indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

S.G.C. appears to be associated with the office of T.F.G., 
M.D., from whom the RO has made several past attempts to 
obtain records.  The veteran has indicated that T.F.G. 
treated him as far back as the early 1970's.  The most recent 
attempt to obtain records apparently produced no response 
from T.F.G.  As such, it is not clear whether those records 
in fact exist, and whether S.G.C. might have access to them.  

Accordingly, this case is again REMANDED to the AMC or the RO 
for the following actions:

1.  The RO or the AMC should make an 
additional attempt to obtain treatment 
records for the veteran from the office 
of Stephen G. Chrzanowski, M.D.  In 
particular, treatment records from the 
period immediately after the veteran's 
discharge should be requested.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they attempt to obtain 
the outstanding evidence.  All responses 
should be recorded in the claims file.  

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's PCT.  
The claims folder must be made available 
to and reviewed by the examiner. 

All indicated studies should be 
performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's PCT 
originated in service or is otherwise 
etiologically related to service, to 
include the veteran's exposure to 
herbicides in Vietnam.  The basis for the 
examiner's opinion should be explained.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

